Exhibit 10.6

 

VIASYS HEALTHCARE INC.

 

EQUITY INCENTIVE PLAN

(As Amended on May 5, 2004)

 

1.               PURPOSE

 

The purpose of this Equity Incentive Plan (the “Plan”) is to secure for VIASYS
Healthcare Inc. (the “Company”) and its stockholders (the “Stockholders”) the
benefits arising from capital stock ownership by employees, officers and
directors of, and consultants to, the Company and its subsidiaries or other
persons who are expected to make significant contributions to the future growth
and success of the Company and its subsidiaries. The Plan is intended to
accomplish these goals by enabling the Company to offer such persons
equity-based interests, equity-based incentives or performance-based stock
incentives in the Company, or any combination thereof (collectively, “Awards”).

 

2.               ADMINISTRATION

 

The Plan will be administered by the Board of Directors of the Company (the
“Board”). The Board shall have full power to interpret and administer the Plan,
to prescribe, amend and rescind rules and regulations relating to the Plan and
Awards, and full authority to select the persons to whom Awards will be granted
(“Participants”), determine the type and amount of Awards to be granted to
Participants (including, without limitation, any combination of Awards),
determine the terms and conditions of Awards granted under the Plan (including,
without limitation, terms and conditions relating to events of merger,
consolidation, dissolution and liquidation, change of control, vesting,
forfeiture, restrictions, dividends and interest, if any, on deferred amounts),
waive compliance by a participant with any obligation to be performed by him or
her under an Award, waive any term or condition of an Award, cancel an existing
Award in whole or in part with the consent of a Participant, grant replacement
Awards, accelerate the vesting or lapse of any restrictions of any Award,
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award and adopt the form of instruments evidencing Awards under
the Plan and change such forms from time to time. Any interpretation by the
Board of the terms and provisions of the Plan or any Award thereunder and the
administration thereof, and all action taken by the Board, shall be final,
binding and conclusive on all parties and any person claiming under or through
any party. No Director shall be liable for any action or determination made in
good faith. The Board may, to the full extent permitted by law, delegate any or
all of its responsibilities under the Plan to a committee (the “Committee”)
appointed by the Board and consisting of members of the Board, and such
Committee may delegate any or all of its responsibilities to one or more
officers of the Company to the extent authorized by the Board (a “Delegated
Officer”).  All reference in the Plan to the “Board” shall mean the Board, a
Committee of the Board, or a Delegated Officer to the extent that the Board’s
powers or authority under the Plan have been validly delegated to such person.

 

3.               EFFECTIVE DATE

 

The Plan was approved by the Board and the Stockholders on September 24, 2001
and was subsequently amended on February 14, 2002.

 

--------------------------------------------------------------------------------


 

4.               SHARES SUBJECT TO THE PLAN

 

Subject to adjustment as provided in Section 10.6, the total number of shares of
common stock of the Company, par value $.01 per share (“Common Stock”), reserved
and available for distribution under the Plan is 6,680,000 shares.  Such shares
may consist, in whole or in part, of authorized and unissued shares or treasury
shares.

 

If any Award of shares of Common Stock requiring exercise by the Participant for
delivery of such shares expires or terminates without having been exercised in
full, or if any Award is forfeited or is otherwise terminated without a payment
being made to the Participant in the form of Common Stock, or if any shares of
Common Stock subject to restrictions are repurchased by the Company pursuant to
the terms of any Award or are otherwise reacquired by the Company to satisfy
obligations arising by virtue of any Award, such shares shall be available for
distribution in connection with future Awards under the Plan.

 

5.               ELIGIBILITY

 

Employees, officers and Directors of, and consultants to, the Company and its
subsidiaries, or other persons who are expected to make significant
contributions to the future growth and success of the Company and its
subsidiaries shall be eligible to receive Awards under the Plan. The Board, or
other appropriate committee or person to the extent permitted pursuant to the
last sentence of Section 2, shall from time to time select from among such
eligible persons those who will receive Awards under the Plan.

 

6.               TYPES OF AWARDS

 

The Board may offer Awards under the Plan in any form of equity-based interest,
equity-based incentive or performance-based stock incentive in Common Stock of
the Company or any combination thereof. The type, terms and conditions and
restrictions of an Award shall be determined by the Board at the time such Award
is made to a Participant; provided however that the maximum number of shares
permitted to be subject to Awards or combination of Awards to any Participant
during any one calendar year may not exceed 1,800,000 shares of Common Stock,
subject to adjustment as provided under Section 10.6.

 

An Award shall be made at the time specified by the Board and shall be subject
to such conditions or restrictions as may be imposed by the Board and shall
conform to the general rules applicable under the Plan as well as any special
rules then applicable under United States or foreign tax laws, securities laws,
other applicable law or relevant rules of any stock exchange or quotation system
on what the Common Stock is traded.

 

Without limiting the foregoing, Awards may take the following forms and shall be
subject to the following rules and conditions:

 

6.1  OPTIONS.  An option is an Award that entitles the holder on exercise
thereof to purchase Common Stock at a specified exercise price. Options granted
under the Plan may be either incentive stock options (“incentive stock options”)
that meet the requirements of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), or options that are not intended to meet the
requirements of Section 422 (“non-statutory options”).

 

2

--------------------------------------------------------------------------------


 

6.1.1 OPTION PRICE.  The price at which Common Stock may be purchased upon
exercise of an option shall be determined by the Board, provided however, the
exercise price shall not be less than the par value per share of Common Stock. 
To the extent that the option exercise price is intended to equal the fair
market value of Common stock on the relevant date, such term means, as of such
date, the value of Common Stock determined as follows:

 

 (i)                                  If the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the Nasdaq National Market or The Nasdaq SmallCap Market of The
Nasdaq Stock Market, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system as of the date of grant, as reported in The Wall Street
Journal or such other source as the Board deems reliable;

 

 (ii)                               If the Common Stock is regularly quoted by a
recognized securities dealer but selling prices are not reported as of the date
of grant, the Fair Market Value of a Share of Common Stock shall be the mean
between the high bid and low asked prices for the Common Stock on the last
market trading day prior to the day of determination, as reported in The Wall
Street Journal or such other source as the Board deems reliable;

 

 (iii)                            In the absence of an established market for
the Common Stock, the Fair Market Value shall be determined in good faith by the
Board.

 

6.1.2 OPTION GRANTS.  The granting of an option shall take place at the time
specified by the Board. Options shall be evidenced by option agreements. Such
agreements shall conform to the requirements of the Plan, and may contain such
other provisions (including, without limitation, to vesting and forfeiture
provisions, acceleration, change of control, protection in the event of merger,
consolidations, dissolutions and liquidations) as the Board shall deem
advisable. Option agreements shall expressly state whether an option grant is
intended to qualify as an incentive stock option or non-statutory option.

 

6.1.3 OPTION PERIOD.  An option will become exercisable at such time or times
(which may be immediately or in such installments as the Board shall determine)
and on such terms and conditions as the Board shall specify. The option
agreements shall specify the terms and conditions applicable in the event of an
option holder’s termination of employment during the option’s term.  The option
term shall be determined by the Board and may extend as long as ten (10) years.

 

Any exercise of an option must be in writing, signed by the proper person and
delivered or mailed to the Company, accompanied by (1) any additional documents
required by the Board and (2) payment in full in accordance with Section 6.1.4
for the number of shares for which the option is exercised.

 

6.1.4 PAYMENT OF EXERCISE PRICE. Stock purchased on exercise of an option shall
be paid for as follows: (1) in cash or by check (subject to such guidelines as
the Company may establish for this purpose), bank draft or money order payable
to the order of the Company or (2) if so permitted by the instrument evidencing
the option (or in the case of a non-statutory option, by the Board at or after
grant of the option), (i) through the delivery of shares of Common Stock

 

3

--------------------------------------------------------------------------------


 

that have been outstanding for at least six months (unless the Board expressly
approves a shorter period) and that have a fair market value (determined in
accordance with procedures prescribed by the Board) equal to the exercise price,
(ii) by delivery of a promissory note of the option holder to the Company,
payable on such terms as are specified by the Board, (iii) in cash, on the T+3
settlement date that occurs after the exercise date specified in the notice of
exercise, provided that the Participant exercises the option through an
irrevocable agreement with a registered broker and the payment is made in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board and such procedures do not violate applicable law, or (iv) by any
combination of the foregoing permissible forms of payment.

 

6.1.5 BUYOUT PROVISION. The Board may at any time offer to buy out for a payment
in cash, shares of Common Stock, deferred stock or restricted stock, an option
previously granted, based on such terms and conditions as the Board shall
establish and communicate to the option holder at the time that such offer is
made.

 

6.1.6 SPECIAL RULES FOR INCENTIVE STOCK OPTIONS. Each provision of the Plan and
each option agreement evidencing an incentive stock option shall be construed so
that each incentive stock option shall be an incentive stock option as defined
in Section 422 of the Code or any statutory provision that may replace such
Section, and any provisions thereof that cannot be so construed shall be
disregarded. Instruments evidencing incentive stock options shall contain such
provisions as are required under applicable provisions of the Code.

 

Incentive stock options may be granted only to employees of the Company and its
subsidiaries. The exercise price of an incentive stock option shall not be less
than 100% (110% in the case of an incentive stock option granted to a more than
ten percent Stockholder of the Company) of the fair market value of the Common
Stock on the date of grant, as determined by the Board. An incentive stock
option may not be granted after the tenth anniversary of the date on which the
Plan was adopted by the Board and the latest date on which an incentive stock
option may be exercised shall be the tenth anniversary (fifth anniversary, in
the case of any incentive stock option granted to a more than ten percent
Stockholder of the Company) of the date of grant, as determined by the Board. 
In the event that an incentive stock options loses its status as such, the
option shall be treated as a non-statutory option.

 

6.1.7 RELOAD OPTIONS. In the event that shares of Common Stock are used to
exercise an option, the terms of such option may provide for a Grant of
additional options, or the Committee may grant additional options, to purchase a
number of shares of Common Stock equal to the number of whole shares used to
exercise the option and the number of whole shares, if any, withheld in payment
of any taxes.  Such options shall be granted with an exercise price equal to the
Fair Market Value of the Common Stock at the date of grant of such additional
options, or at such other exercise price as the Board may establish, for a term
not longer than the unexpired term of the exercised option and on such other
terms as the Board shall determine.

 

6.2   RESTRICTED AND UNRESTRICTED STOCK

 

An Award of restricted stock entitles the recipient thereof to acquire shares of
Common Stock upon payment of the purchase price subject to restrictions
specified in the instrument evidencing the Award.

 

4

--------------------------------------------------------------------------------


 

6.2.1 RESTRICTED STOCK AWARDS. Awards of restricted stock shall be evidenced by
restricted stock agreements. Such agreements shall conform to the requirements
of the Plan, and may contain such other provisions (including, without
limitation, restriction and forfeiture provisions, change of control, protection
in the event of mergers, consolidations, dissolutions and liquidations) as the
Board shall deem advisable.

 

6.2.2 RESTRICTIONS. Until the restrictions specified in a restricted stock
agreement shall lapse, restricted stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of, and upon certain conditions
specified in the restricted stock agreement, must be resold to the Company for
the price, if any, specified in such agreement. The restrictions shall lapse at
such time or times, and on such conditions, as the Board may specify. The Board
may at any time accelerate the time at which the restrictions on all or any part
of the shares shall lapse.

 

6.2.3 RIGHTS AS A STOCKHOLDER. A Participant who acquires shares of restricted
stock will have all of the rights of a Stockholder with respect to such shares
including, without limitation, the right to receive dividends and to vote such
shares.  Unless the Board otherwise determines, certificates evidencing shares
of restricted stock will remain in the possession of the Company until such
shares are free of all restrictions under the Plan.

 

6.2.4 PURCHASE PRICE. The purchase price of shares of restricted stock shall be
determined by the Board, in its sole discretion, but such price may not be less
than the par value of such shares.

 

6.2.5 OTHER AWARDS SETTLED WITH RESTRICTED STOCK. The Board may provide that any
or all the Common Stock delivered pursuant to an Award will be restricted stock.

 

6.2.6 UNRESTRICTED STOCK. The Board may, in its sole discretion, sell to any
Participant shares of Common Stock free of restrictions under the Plan for a
price determined by the Board, but which may not be less than the par value per
share of the Common Stock.

 

6.3                                 STOCK UNIT AWARDS

 

6.3.1  STOCK UNIT AWARDS.  A Stock Unit Award shall represent the right of the
recipient to receive a share of Common Stock subject to restrictions specified
in the instrument evidencing the Award.  All Stock Unit Awards shall be credited
to accounts on the Company’s records for purposes of the Plan.

 

6.3.2  TERMS OF STOCK UNIT AWARDS.  The Board may grant Stock Unit Awards that
are deliverable if specified performance goals or other conditions are met, or
under other circumstances, including, without limitation, those terms and
conditions described in Section 6.2 above.  Stock Unit Awards may be delivered
at the end of a specified period, or delivery may be deferred to a date
authorized by the Board.  The Board shall determine the number of Stock Unit
Awards to be granted and the requirements applicable to such Stock Unit Awards.

 

5

--------------------------------------------------------------------------------


 

6.3.3  DELIVERY WITH RESPECT TO STOCK UNIT AWARDS.  Delivery with respect to
Stock Unit Awards shall be made in Common Stock.

 

6.3.4  REQUIREMENT OF EMPLOYMENT, SERVICE OR OTHER ACTION.  If a recipient
ceases to provide Service to the Company, or if other conditions established by
the Board are not met, the recipient’s unvested or contingent Stock Unit Awards
shall be forfeited.  The Board may grant Stock Unit Awards contingent upon the
recipient’s taking certain specified actions as the Board sees fit.  The Board
may provide for complete or partial exceptions to this requirement as it deems
appropriate.

 

6.4   DEFERRED STOCK

 

6.4.1 DEFERRED STOCK AWARD. A deferred stock Award entitles the recipient to
receive shares of deferred stock, which is Common Stock to be delivered in the
future. Delivery of the Common Stock will take place at such time or times, and
on such conditions, as the Board may specify. The Board may at any time
accelerate the time at which delivery of all or any part of the Common Stock
will take place.

 

6.4.2 OTHER AWARDS SETTLED WITH DEFERRED STOCK. The Board may, at the time any
Award described in this Section 6 is granted, provide that, at the time Common
Stock would otherwise be delivered pursuant to the Award, the Participant will
instead receive an instrument evidencing the right to future delivery of
deferred stock.

 

6.5                                 PERFORMANCE AWARDS

 

6.5.1 PERFORMANCE AWARDS. A performance Award entitles the recipient to receive,
without payment, an amount, in cash or Common Stock or a combination thereof
(such form to be determined by the Board), following the attainment of
performance goals. Performance goals may be related to personal performance,
corporate performance, departmental performance or any other category of
performance deemed by the Board to be important to the success of the Company. 
The Board will determine the performance goals, the period or periods during
which performance is to be measured and all other terms and conditions
applicable to the Award.

 

6.5.2 OTHER AWARDS SUBJECT TO PERFORMANCE CONDITIONS. The Board may, at the time
any Award described in this Section 6 is granted, impose a condition or
conditions (in addition to any conditions specified or authorized in this
Section 6 of the Plan) that performance goals be met prior to the Participant’s
realization of any payment or benefit under the Award.

 

7.               PURCHASE PRICE AND PAYMENT

 

Except as otherwise provided in the Plan, the purchase price of Common Stock to
be acquired pursuant to an Award shall be the price determined by the Board,
provided that such price shall not be less than the par value of the Common
Stock. Except as otherwise provided in the Plan, the Board may determine the
method of payment of the exercise price or purchase price of an Award granted
under the Plan and the form of payment. The Board may determine that all or any
part of the purchase price of Common Stock pursuant to an Award has been
satisfied by past

 

6

--------------------------------------------------------------------------------


 

services rendered by the Participant. The Board may agree at any time, upon
request of the Participant, to defer the date on which any payment under an
Award will be made.

 

8.               LOANS AND SUPPLEMENTAL GRANTS

 

The Company may make a loan to a Participant, either on or after the grant to
the Participant of any Award, in connection with the purchase of Common Stock
under the Award or with the payment of any obligation incurred or recognized as
a result of the Award. The Board will have full authority to decide whether the
loan is to be secured or unsecured or with or without recourse against the
borrower, the terms on which the loan is to be repaid and the conditions, if
any, under which it may be forgiven.

 

In connection with any Award, the Board may at the time such Award is made or at
a later date, provide for and make a cash payment to the participant not to
exceed an amount equal to (a) the amount of any federal, state and local income
tax or ordinary income for which the Participant will be liable with respect to
the Award, plus (b) an additional amount on a grossed-up basis necessary to make
him or her whole after tax, discharging all the participant’s income tax
liabilities arising from all payments under the Plan.

 

9.               CHANGE IN CONTROL

 

9.1   IMPACT OF EVENT.  In the event of a “Change in Control” as defined in
Section 9.2, the following provisions shall apply, unless the agreement
evidencing the Award otherwise provides (by specific explicit reference to
Section 9.2 below).  If a Change in Control occurs while any Awards are
outstanding, then, upon termination by the Company of the Participant’s
employment without cause within one-year after the Change in Control:  (i) each
outstanding stock option or other stock-based Award awarded under the Plan that
was not previously exercisable and vested shall become immediately exercisable
in full and will no longer be subject to a right of repurchase by the Company,
(ii) each outstanding restricted stock award or other stock-based Award subject
to restrictions and to the extent not fully vested, shall be deemed to be fully
vested, free of restrictions and conditions and no longer subject to a right of
repurchase by the Company, and (iii) deferral limitations and conditions that
relate solely to the passage of time, continued employment or affiliation will
be waived and removed as to deferred stock Awards and performance Awards;
provided, however, that performance of other conditions (other than conditions
relating solely to the passage of time, continued employment or affiliation)
will continue to apply unless otherwise provided in the agreement evidencing the
Award or in any other agreement between the Participant and the Company or
unless otherwise agreed by the Board.

 

9.2   DEFINITION OF “CHANGE IN CONTROL” means an event or occurrence set forth
in any one or more of subsections (a) through (d) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):

 

 (a)                               the acquisition by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such

 

7

--------------------------------------------------------------------------------


 

acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) forty percent (40%) or more of either (i)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”), or (ii) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control:

 

 (i)                                  any acquisition by the Company,

 

 (ii)                               any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or

 

 (iii)                            any acquisition by any corporation pursuant to
a transaction that complies with clauses (i) and (ii) of subsection (c) of this
Section 9.2;

 

 (b)                              the Continuing Directors (as defined below) do
not constitute a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member of the Board (i) who was a member of the
Board on the date of the amendment of this Plan by the Board or (ii) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (ii) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board;

 

 (c)                               the consummation of a merger, consolidation,
reorganization, recapitalization or statutory share exchange involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company in one or a series of transactions (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of the then-outstanding shares of common stock and the combined voting
power of the then-outstanding securities entitled to vote generally in the
election of directors, respectively, of the resulting or acquiring corporation
in such Business Combination (which shall include, without limitation, a
corporation which as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation is referred to herein as
the “Acquiring Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, respectively;
and (ii) no Person (excluding the Acquiring Corporation or any employee benefit
plan (or related trust) maintained or sponsored by the Company or by the
Acquiring Corporation) beneficially owns, directly or indirectly, forty

 

8

--------------------------------------------------------------------------------


 

percent (40%) or more of the then outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors; or

 

 (d)                              approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

 

10.         GENERAL PROVISIONS

 

10.1  DOCUMENTATION OF AWARDS

 

Awards will be evidenced by written instruments (an “Award Agreement”), which
may differ among Participants, prescribed by the Board from time to time. Such
Award Agreements may be in the form of agreements to be executed by both the
Participant and the Company or certificates, letters or similar instruments
which need not be executed by the participant but acceptance of which will
evidence agreement to the terms thereof.  Such Award Agreements shall conform to
the requirements of the Plan and may contain such other provisions (including,
without limitation, provisions relating to events of merger, consolidation,
dissolution and liquidations, change of control and restrictions affecting
either the agreement or the Common Stock issued thereunder), as the Board deems
advisable.

 

10.2  RIGHTS AS A STOCKHOLDER

 

Except as specifically provided by the Plan or the Award Agreement, the receipt
of an Award will not give a Participant rights as a Stockholder with respect to
any shares covered by an Award until the date of issue of a stock certificate to
the participant for such shares.

 

10.3  CONDITIONS ON DELIVERY OF STOCK

 

The Company will not be obligated to deliver any shares of Common Stock pursuant
to the Plan or to remove any restriction from shares previously delivered under
the Plan (a) until all conditions of the Award have been satisfied or removed,
(b) until, in the opinion of the Company’s counsel, all applicable federal and
state laws and regulations have been complied with, (c) if the outstanding
Common Stock is at the time listed on any stock exchange, until the shares have
been listed or authorized to be listed on such exchange upon official notice of
issuance, and (d) until all other legal matters in connection with the issuance
and delivery of such shares have been approved by the Company’s counsel. If the
sale of Common Stock has not been registered under the Securities Act of 1933,
as amended, the Company may require, as a condition to exercise of the Award,
such representations or agreements as counsel for the Company may consider
appropriate to avoid violation of such act and may require that the certificates
evidencing such Common Stock bear an appropriate legend restricting transfer.

 

If an Award is exercised by the participant’s legal representative, the Company
will be under no obligation to deliver Common Stock pursuant to such exercise
until the Company is satisfied as to the authority of such representative.

 

9

--------------------------------------------------------------------------------


 

10.4  TAX WITHHOLDING

 

The Company will withhold from any cash payment made pursuant to an Award the
minimum amount sufficient to satisfy all federal, state and local withholding
tax requirements (the “withholding requirements”).

 

In the case of an Award pursuant to which Common Stock may be delivered, the
Board will have the right to require that the participant or other appropriate
person remit to the Company an amount sufficient to satisfy the withholding
requirements, or make other arrangements satisfactory to the Board with regard
to such requirements, prior to the delivery of any Common Stock. If and to the
extent that such withholding is required, the Board may permit the participant
or such other person to elect at such time and in such manner as the Board
provides to have the Company hold back from the shares to be delivered, or to
deliver to the Company, Common Stock having a value calculated to satisfy the
withholding requirement.

 

10.5  TRANSFERABILITY OF AWARDS

 

Except as may be authorized by the Board, in its sole discretion, no Award
(other than an Award in the form of an outright transfer of cash or Common Stock
not subject to any restrictions) may be sold, assigned, transferred, pledged or
otherwise encumbered other than by will or the laws of descent and distribution,
and during a Participant’s lifetime an Award requiring exercise may be exercised
only by him or her (or in the event of incapacity, the person or persons
properly appointed to act on his or her behalf). The Board may, in its
discretion, determine the extent to which Awards granted to a Participant shall
be transferable, and such provisions permitting or acknowledging transfer shall
be set forth in the written agreement evidencing the Award executed and
delivered by or on behalf of the Company and the Participant.

 

10.6  ADJUSTMENTS IN THE EVENT OF CERTAIN TRANSACTIONS

 

 (a)  In the event of a stock dividend, stock split or combination of shares, or
other distribution with respect to holders of Common Stock other than normal
cash dividends, the Board will make (i) appropriate adjustments to the maximum
number of shares that may be delivered under the Plan under Section 4 above and
the participant limit set forth in Section 6, and (ii) appropriate adjustments
to the number and kind of shares of stock or securities subject to Awards then
outstanding or subsequently granted, any exercise prices relating to Awards and
any other provisions of Awards affected by such change.

 

 (b)  In the event of any recapitalization, merger or consolidation involving
the Company, any transaction in which the Company becomes a subsidiary of
another entity, any sale or other disposition of all or a substantial portion of
the assets of the Company or any similar transaction, as determined by the
Board, the Board in its discretion may make appropriate adjustments to
outstanding Awards to avoid distortion in the operation of the Plan.

 

10

--------------------------------------------------------------------------------


 

10.7  EMPLOYMENT RIGHTS

 

Neither the adoption of the Plan nor the grant of Awards will confer upon any
person any right to continued employment with the Company or any subsidiary or
interfere in any way with the right of the Company or subsidiary to terminate
any employment relationship at any time or to increase or decrease the
compensation of such person. Except as specifically provided by the Board in any
particular case, the loss of existing or potential profit in Awards granted
under the Plan will not constitute an element of damages in the event of
termination of an employment relationship even if the termination is in
violation of an obligation of the Company to the employee.

 

Whether an authorized leave of absence, or absence in military or government
service, shall constitute termination of employment shall be determined by the
Board at the time. For purposes of this Plan, transfer of employment between the
Company and its subsidiaries shall not be deemed termination of employment.

 

10.8  OTHER EMPLOYEE BENEFITS

 

The value of an Award granted to a Participant who is an employee, and the
amount of any compensation deemed to be received by an employee as a result of
any exercise or purchase of Common Stock pursuant to an Award or sale of shares
received under the Plan, will not constitute “earnings” or “compensation” with
respect to which any other employee benefits of such employee are determined,
including without limitation benefits under any pension, stock ownership, stock
purchase, life insurance, medical, health, disability or salary continuation
plan.

 

10.9  LEGAL HOLIDAYS

 

If any day on or before which action under the Plan must be taken falls on a
Saturday, Sunday or legal holiday, such action may be taken on the next
succeeding day not a Saturday, Sunday or legal holiday.

 

10.10  FOREIGN NATIONALS

 

Without amending the Plan, Awards may be granted to persons who are foreign
nationals or employed outside the United States or both, on such terms and
conditions different from those specified in the Plan, as may, in the judgment
of the Board, be necessary or desirable to further the purpose of the Plan.

 

10.11  GOVERNING LAW

 

The provisions of the Plan and all Awards made hereunder shall be governed by
and interpreted in accordance with the laws of the State of Delaware, without
regard to any applicable conflicts of law.

 

11

--------------------------------------------------------------------------------


 

11.         TERMINATION AND AMENDMENT

 

The Plan shall terminate upon the earlier of (i) the close of business on the
day next preceding the tenth anniversary of the date of its adoption by the
Board (or approval by the Corporation’s Stockholders if earlier), or (ii) the
date on which all shares available for issuance under the Plan shall have been
issued pursuant to the exercise or cancellation of options granted under the
Plan. If the date of termination is determined under (i) above, then the options
outstanding on such date shall continue to have full force and effect in
accordance with the provisions of the option agreements evidencing such
options.  Subject to the last sentence of this Section 11, the Board may at any
time or times amend the Plan or any outstanding Award for any purpose that may
at the time be permitted by law, or may at any time terminate the Plan as to any
further grants of Awards. No amendment of the Plan or any agreement evidencing
Awards under the Plan may adversely affect the rights of any participant under
any Award previously granted without such participant’s consent.

 

12.         CANCELLATION AND RESCISSION OF AWARDS

 

 (a) Unless the Award Agreement specifies otherwise, the Board may cancel,
rescind, suspend, withhold or otherwise limit or restrict any unexpired, unpaid,
or deferred Awards at any time if the Participant is not in compliance with all
applicable provisions of the Award Agreement and the Plan, or if the Participant
engages in any “Detrimental Activity.” For purposes of this Section 12,
“Detrimental Activity” shall include: (i) the rendering of services for any
organization or engaging directly or indirectly in any business which is or
becomes competitive with the Company, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company; (ii) the
disclosure to anyone outside the Company, or the use in other than the Company’s
business, without prior written authorization from the Company, of any
confidential information or material, as defined in the Company’s applicable
agreements or policies relating to Confidentiality and nondisclosure, relating
to the business of the Company, acquired by the Participant either during or
after employment with the Company; (iii) the failure or refusal to disclose
promptly and to assign to the Company, pursuant to the Company’s applicable
agreements or policies relating to ownership of intellectual property, all
right, title and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment by the Company, relating in any
manner to the actual or anticipated business, research or development work of
the Company or the failure or refusal to do anything reasonably necessary to
enable the Company to secure a patent where appropriate in the United States and
in other countries; (iv) activity that results or, had such activity been
discovered prior to the Participant’s termination, would have constituted
grounds for termination of the Participant’s employment for cause; (v) a
violation of any rules, policies, procedures or guidelines of the Company,
including, without limitation, to the Company’s business conduct guidelines;
(vi) any attempt directly or indirectly to induce any employee of the Company to
be employed or perform services elsewhere or any attempt directly or indirectly
to solicit the trade or business of any current or prospective customer,
supplier or partner of the Company; (vii) the Participant being convicted of, or
entering a guilty plea with respect to, a crime, whether or not connected with
the Company; or (viii) any other conduct or act determined by the Board to be
injurious, detrimental or prejudicial to any interest of the Company.

 

12

--------------------------------------------------------------------------------


 

 (b) Upon exercise, payment or delivery pursuant to an Award, the Participant
shall certify in a manner acceptable to the Company that he or she is in
compliance with the terms and conditions of the Plan. In the event a Participant
fails to comply with the provisions of paragraphs (a)(i)-(viii) of this
Section 12 prior to, or during the six months after, any exercise, payment or
delivery pursuant to an Award, such exercise, payment or delivery may be
rescinded within two years thereafter. In the event of any such rescission, the
Participant shall pay to the Company the amount of any gain realized or payment
received as a result of the rescinded exercise, payment or delivery, in such
manner and on such terms and conditions as may be required, and the Company
shall be entitled to set-off against the amount of any such gain any amount owed
to the Participant by the Company.

 

13

--------------------------------------------------------------------------------